DETAILED ACTION
Status of the Claims
	Claims 8-27 are pending in this application. Claims 8-27 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/EP2018/063654 filed on 05/24/2018, claims priority from foreign application DE10 2017 212 646.9, filed on 97/24/2017. 
Objections Withdrawn
The objections over claim 9 is withdrawn per applicant’s amendment of correcting minor informalities. 
Rejections Withdrawn
The USC 112(a) rejection over claim 27 is withdrawn per applicant’s amendment of deleting “prophylaxis”. 
The USC 112(b) rejection over claims 9 and 14 is withdrawn per applicant’s amendments of deleting “pure”. 
The USC 112(b) rejection over claims 9-11 is withdrawn per applicant’s argument about the trade names being used not leading to ambiguity due to the usage of CAS numbers which clearly define the compounds being claimed to particular chemical compounds. 
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 15, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji Kabashima et al (US20150190416 A1, publication date: 07/09/2015, previously cited) (Hereinafter Kabashima). 
Regarding claims 8 and 15, Kabashima teaches N-(4-amino-2-methylquinolin-6-yl)-2-((4- ethylphenoxy)methyl)benzamide (compound 1) (examples 1-2) and fragrance/perfume (para 57) to be in the pharmaceutical preparation. Kabashima also teaches that its compositions treat skin disease such 
Regarding claim 23, Kabashima teaches an emulsion (para 57).
Regarding claim 27, Kabashima teaches that the stratum corneum is important for acting as barrier against ultraviolet rays wherein the composition is used retain the function of the stratum corneum (para 61). Kabashima also teaches a method of administering the medicament via intravenous, intraperitoneal, subcutaneous, intradermal, percutaneous, and transmucosal administrations (para 64) thus meeting the claim limitations.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Kabashima to arrive at the claimed invention. The Kabashima teachings including its specification allows and motivates one of ordinary skill in the art with a reasonable expectation of successfully achieving a preparation to apply to skin with a composition comprising N-(4-amino-2-methylquinolin-6-yl)-2-((4- ethylphenoxy)methyl)benzamide and fragrance.

Claims 9-14, 16-22 and 24-26 are rejected in addition to claims 8, 15, 23, and 27 under 35 U.S.C. 103 as being unpatentable over Kenji Kabashima et al (US20150190416 A1, publication date: 07/09/2015) (Hereinafter Kabashima) and Tobias Mann et al (US20160015613 A1, publication date: 01/21/2016, previously cited) (Hereinafter Mann). 
Regarding claims 8, 15, 23 and 27, Kabashima teaches as discussed above. 
Regarding claims 9-14 and 16-18, even though Kabashima teaches ”fragrance”, it doesn’t teach the specific chemicals in the instant claims.  
Regarding claims 19-20, Kabashima teaches 1 µM of compound 1 to be added (example 1) in a 96 well plate with 180 µL, which equates to a very small amount %. However since Kabashima treats 
Regarding claims 21-22, Kabashima doesn’t teach UV filter substances. 
Regarding claims 24-26, Kabashima doesn’t specifically teach O/W or W/O (even though it teaches emulsions) or hydrodispersion. 
Regarding claims 9-14, Mann teaches compositions with active compounds and one or more cosmetically or dermatologically relevant fragrances (abstract) wherein the composition is used for alleviating hyperpigmentation of skin (para 1) with underlying causes such has UV radiation and skin aging (para 8). Mann teaches fragrances such as coumarin (CAS No.: 91-64-5), Iraldein alpha IFF (CAS No.: 127-41-3), farnesol (CAS No.: 4602-84-0), Lilial (CAS No.: 80-54-6), bitter orange oil (CAS No.: 8028-48-6), Florosa (CAS No.: 63500-71-0), hexyl salicylate (CAS No.: 6259-76-3), phenylethyl alcohol (CAS No.: 60-12-8), benzyl benzoate M (CAS No.: 120- 51-4), hydroxycitronellal (CAS No.: 107-75-5), Macrolide supra (CAS No.: 106-02-5), Phenoxanol (CAS No.: 55066-48-3), geraniol supra (CAS No.: 106-24-1), dihydromyrcenol (CAS No.: 18479-58-8), cinnamaldehyde (CAS No.: 104-55-2), Lyral (CAS No.: 31906-04-4), isoeugenol (CAS No.: 97-54-1), anise alcohol (CAS No.: 105- 13-5), terpineol pure (CAS No.: 98-55-5), bergamot oil (CAS No.: 8007-75-8), Hedion (CAS No.: 24851-98-7), vanillin (CAS No.: 121-33-5), thymol (CAS No.: 89-83-8), linalyl acetate (CAS No.: 115-95-7), linalool aroma (CAS No.: 78-70-6), hexenol cis-3 (CAS No.: 928-96-1), tetrahydromuguol (CAS No.: 78-69-3), limonene D pure (CAS No.: 5989-27-5), benzyl salicylate (CAS No.: 118-58-1), benzyl cinnamate (CAS No.: 103-41-3), Iso E Super (CAS No.: 54464-57-2), citronellol 950 (CAS No.: 106-22-9), benzyl alcohol DD (CAS No.: 100-51-6), ethyl vanillin (CAS No.: 121-32-4), eugenol (CAS No.: 97-53-0), methyl heptine carbonate (CAS No.: 111-12-6), citral 95 (CAS No.: 5392-40-5), hexylcinnamaldehyde alpha (CAS No.: 101-86-0), benzyl acetate (CAS No.: 140-11-4), ethyl linalool (CAS No.: 10339-55-6), Iraldein gamma Coeur 262654 (CAS No.: 79-68-5), amylcinnamaldehyde (CAS No.: 122-40-7).

Regarding claims 19-20, Mann teaches the active compound to be 0.000001 to 10% or 0.001 to 1% by weight (para 27). Mann also teaches specific embodiments where the active compounds have concentrations of 0.01, 0.25, 0.35 (para 100) % by weight which are within the range claimed in the instant application. 
Regarding claims 21-22, Mann teaches UV filter substances (which absorb UV radiation) at 0.1 to 15.0% by weight (para 97). Regarding the instant lower range (3%) being higher than of Mann (0.1%), a rejection under 35 USC §103 is proper for that portion of the range that overlaps as it would have been prima facie obvious to have selected the overlapping portion of the range. 
Regarding claim 24, Mann teaches O/W emulsions (para 83 and 100).
Regarding claim 25, Mann teaches W/O emulsions (para 83). 
Regarding claim 26, Mann teaches hydro dispersions (para 92).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Kabashima and Mann to arrive at the instant invention. Mann teaches compositions to treat hyperpigmentation of the skin that is potentially caused by variety of biological processes such as UV radiation, genetic disposition, incorrect pigmentation during wound healing or skin aging (para 8). One would be motivated to also treat hyperpigmentation in addition or in parallel to treating skin aging. Thus, one would incorporate the teachings of Mann into the teachings of Kabashima with a reasonable expectation of successfully achieving a composition with superior anti-aging and therapeutic effects overall. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 8, 15-18, 21, 23 and 26-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13, 15 and 23-26 of copending Application No. 16/633,178 (reference application) in view of Mann. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 8 is obviated by claim 7 of the reference application in view of Mann. 
Instant claim 15 is obviated by claim 13 of the reference application.
Instant claims 16-18 are obviated by claim 15 of the reference application.
Instant claim 21 is obviated by claim 23 of the reference application.  
Instant claim 23 is obviated by claim 24 of the reference application.  
Instant claim 26 is obviated by claim 25 of the reference application.  
Instant claim 27 is obviated by claim 26 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of reference application claims and Mann to arrive at the instant invention. Mann teaches compositions to treat hyperpigmentation of the skin that is potentially caused by variety of biological processes such as UV radiation, genetic disposition, incorrect pigmentation during wound healing or skin aging (para 8). One would be motivated to also treat hyperpigmentation in addition or in parallel to treating skin aging. Thus, one would incorporate the teachings of Mann into the teachings of reference application claims with a reasonable expectation of successfully achieving a composition with superior anti-aging and therapeutic effects overall. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant claims 8, 15 and 21 are obviated by claim 7 and 15 of the reference application in view of Mann. 
Instant claim 22 is obviated by claim 19 of the reference application. 
Instant claim 23 is obviated by claim 22 of the reference application. 
Instant claim 24 is obviated by claim 23 of the reference application. 
Instant claim 25 is obviated by claim 24 of the reference application. 
Instant claim 26 is obviated by claim 25 of the reference application. 
Instant claim 27 is obviated by claim 26 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of reference application claims and Mann to arrive at the instant invention. Mann teaches compositions to treat hyperpigmentation of the skin that is potentially caused by variety of biological processes such as UV radiation, genetic disposition, incorrect pigmentation during wound healing or skin aging (para 8). One would be motivated to also treat hyperpigmentation in addition or in parallel to treating skin aging. Thus, one would incorporate the teachings of Mann into the teachings of reference application claims with a reasonable expectation of successfully achieving a composition with superior anti-aging and therapeutic effects overall. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant claim 8 is obviated by claim 23 of the reference application in view of Mann. 
Instant claim 21 is obviated by claim 16 of the reference application. 
Instant claim 22 is obviated by claim 17 of the reference application. 
Instant claim 23 is obviated by claim 19 of the reference application. 
Instant claim 24 is obviated by claim 20 of the reference application. 
Instant claim 25 is obviated by claim 21 of the reference application. 
Instant claim 26 is obviated by claim 22 of the reference application. 
Instant claim 20 is obviated by claim 24 of the reference application. 
Instant claim 27 is obviated by claim 5 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of reference application claims and Mann to arrive at the instant invention. Mann teaches compositions to treat hyperpigmentation of the skin that is potentially caused by variety of biological processes such as UV radiation, genetic disposition, incorrect pigmentation during wound healing or skin aging (para 8). One would be motivated to also treat hyperpigmentation in addition or in parallel to treating skin aging. Thus, one would incorporate the teachings of Mann into the teachings of reference application claims with a reasonable expectation of successfully achieving a composition with superior anti-aging and therapeutic effects overall. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Arguments against rejections (1) and (2) are now moot since these rejections are now withdrawn. 
Regarding the rejection (3), USC 103 rejection under Kabashima, Applicant argues:
“Applicants respectfully disagree with the Examiner's assessment in this regard and traverse this rejection. In particular, it must not be overlooked that paragraph [0057] of KABASHIMA, the only paragraph of this document which mentions "fragrance" (or "perfume") states (emphasis added): 
In the present invention, when the GPR142 agonist is used as a pharmaceutical preparation, the agonist may be generally used as a mixture with, for example, a carrier, an excipient, a diluent, an extender, a disintegrant, a stabilizing agent, a preservative, a buffer, an emulsifying agent, a fragrance, a colorant, a sweetener, a thickener, a taste masking agent, a solubilizing aid, and any other additive, which are pharmaceutically acceptable and known per se. Specific examples thereof include water, a vegetable oil, an alcohol such as ethanol or benzyl alcohol, polyethylene glycol, glycerol triacetate, gelatin, lactose, a carbohydrate such as starch, magnesium stearate, talc, lanolin, and vaseline. Examples of the pharmaceutical preparation include a liquid, a lotion, a suspension, an emulsion, an ointment, a gel, a capsule, a tablet, a sugar-coated tablet, a granule, and a suppository. An adjuvant, a stabilizing agent, a moisturizing or emulsifying agent, a buffer, and any other commonly used additive may be blended in such preparation as desired. 
The above paragraph of KABASHIMA states nothing which is surprising in any respect, and (without applying hindsight) there clearly is no reason for one of ordinary skill in the art to focus on a combination of a GPR142 agonist and in particular, N-(4-amino-2-methylquinolin-6- yl)-2-((4-ethylphenoxy)methyl)benzamide, and a (any) fragrance in view of the above paragraph. This assessment is further supported by the fact that KABASHIMA does not provide a single specific example of a fragrance and that none of the Examples of KABASHIMA mentions the use of a fragrance (for understandable reasons)”. 
	This argument is acknowledged but is not found persuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123 I). More importantly, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” (MPEP 2123 II). Although it is true that fragrance is recited only once by Kabashima, it is determined to be sufficient for one of ordinary skill in the art to be motivated to combine it with the active ingredient to achieve a formulation. Paragraph 57 of Kabashima clearly identifies a fragrance to be combined with the GPR142 agonist. The fact that there is a list of additional components that could be added to the formulation does not teach away from the fact the Kabashima discloses a motivation to combine an active ingredient with a fragrance. Moreover, it is determined that adding a fragrance is a routine step when preparing a composition for skin improvement as taught by Kabashima. 
	Applicant also argues:
	“It further is pointed out that as demonstrated by the results at pages 14-16 of the instant specification  and  the    instant  Figures,  N-(4-amino-2-methylquinolin-6-yl)-2-((4-ethylphenoxy)methyl)benzamide has a positive effect on the properties of a fragrance that is contained in a cosmetic or pharmaceutical preparation. Clearly, these results could not be foreseen by one of ordinary skill in the art even in consideration of the disclosure of KABASHIMA (which does not mention the potential effect of N-(4-amino-2-methylquinolin-6- yl)-2-((4-ethylphenoxy)methyl)benzamide on any of the substances listed in paragraph [0057] thereof)”.
	This argument is acknowledged but is not found persuasive. Applicant’s specification reference does not provide evidence of criticality of combining the active ingredient with a fragrance. It is true that Figs 1-4 provide evidence that addition of the active ingredient to a composition comprising a fragrance results in beneficial effects on cells such as increased cell viability (Figs 1-2) and lower toxicity (Figs 3-4). However, these results are not unexpected in view of the Kabashima teachings. Kabashima teaches that the same active ingredient results in water retention and alleviation of the stratum corneum abnormality in the skin associated with atopic dermatitis (abstract, para 185). Although the specifics of the pathophysiology of diseases such as atopic dermatitis are still unclear, improving water retention and alleviating an inflammatory condition is easily interpreted as improving the overall conditions of cells which would lead to superior viability and lower toxicity compared to a fragrance only treatment. Thus, the experimental results provided in the specification of the instant application are not deemed unexpected in view of Kabashima. 
Regarding the rejection (4), USC 103 rejection under Kabashima and Mann, Applicant argues:
	“For example, the mere fact that MANN discloses some of the fragrances recited in the instant claims in combination with a class of compounds (alkylamidothiazoles) which have virtually  nothing   in    common     with    N-(4-amino-2-methylquinolin-6-yl)-2-((4- ethylphenoxy)methyl)benzamide clearly does not motivate one of ordinary skill in the art to combine   any   of  these  fragrances  with   N-(4-amino-2-methylquinolin-6-yl)-2-((4- ethylphenoxy)methyl)benzamide. 
Regarding instant claims 21 and 22 it further is noted that even paragraph [0057] of KABASHIMA, which mentions virtually every conceivable substance or class of substances which may theoretically be included as optional component in a pharmaceutical preparation for the treatment of skin, does not mention UV filter substances. In view thereof it is not seen that the mere fact that MANN mentions UV filter substances as optional components of the compositions disclosed therein (which differ significantly from the compositions of KABASHIMA) would have been motivated to include UV filter substances in the compositions of KABASHIMA. In this regard, the Examiner is reminded that "obviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention" (emphasis in original). Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015)”. 
This argument is acknowledged but is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) (MPEP 2145 IV). Thus, Applicant’s argument that Mann does not motivate combining the instant active ingredient with a fragrance is not proper. It is important to note that Kabashima is the primary reference and Mann is the secondary references. Kabashima teaches the instant active ingredient along with a fragrance and Mann merely provides a list of fragrances that are dermatologically relevant. Mann’s teaching of these fragrances being dermatologically relevant is itself a motivation to incorporate its teachings to an invention that treats skin such as Kabashima, especially since Kabahima teaches the genus “fragrance”. Additionally, Applicant’s argument that Kabashima not teaching “UV filter substances” as an optional ingredient is a reason why the two references cannot be combined is not found convincing. Regardless, Kabashima teaches the active 
For the above reasons, the USC 103 rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./                             Examiner, Art Unit 1613       

/MARK V STEVENS/               Primary Examiner, Art Unit 1613